Citation Nr: 0626422
Decision Date: 08/24/06	Archive Date: 01/31/07

DOCKET NO. 05-34 627                        DATE AUG 24 2006


On appeal from the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Whether the reduction in the veteran's non-service-connected pension benefits based upon the legally imposed exchange rate was valid.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active military service from January 1944 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 administrative decision in which the ROIC retroactively reduced the veteran's monthly nonservice-connected pension benefits.

Based on a review of the records, the Board has recharacterized the issue on appeal, as shown on the title page of this action, as it more accurately reflects the basis of the veteran's appeal.

In May 2006, the veteran withdrew his request for a hearing before the Board, to be held in Washington, D.C.

In June 2006, the Board granted the veteran's representative's motion to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1. In April 2003, the veteran was awarded non-service connected disability pension benefits in the amount of $178.00 per month effective February 1, 2003, based on the fact that he was unable to secure and follow a substantially gainful occupation due to disability; the veteran and his spouse reside in Australia.

2. In December 2003, the ROIC notified the veteran that he would receive an increase to $200.00 dollars per month in pension benefits.

3. The ROIC notified the veteran in April 2004, that it had retroactively lowered his monthly pension benefits effective February 1, 2003, primarily due to the reduction in value of the U.S. dollar; the ROIC requested that the veteran provide

- 2 



all income in Australian currency, and VA would adjust for the exchange rates as provided by the Federal Reserve Bank.

4. The Department of the Treasury quarterly exchange rate was used to convert the veteran's countable income from Australian dollars to U.S. Dollars.

CONCLUSION OF LAW

The reduction in the veteran's non-service-connected pension benefits based upon the reduction in value of the U.S. dollar was valid. 38 U.S.C.A. § 1503 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.32, 3.271, 3.272, 3.273 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, essentially eliminates the requirement that a claimant submit evidence of a wellgrounded claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2005). The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims (Court) has concluded that the VCAA was not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"). The Court has held that the VCAA in inapplicable to requests for waiver of overpayment. Lueras v. Principi, 18 Vet. App. 435 (2004).

- 3 



Factual Background and Analysis

In April 2003, the veteran was awarded non-service connected disability pension benefits effective February 1, 2003, based on the fact that he was unable to secure and follow a substantially gainful occupation due to disability. The ROIC notified him that he would be receiving $178.00 per month. The figure was calculated based on income including Australian War Pension and other income. The veteran and his spouse reside in Australia.

In December 2003, the ROIC notified the veteran that he would receive an increase to $200.00 dollars per month in pension benefits. The ROIC notified the veteran in April 2004 that it had retroactively lowered his monthly pension benefits effective
February 1, 2003, primarily due to the reduction in value of the U.S. dollar. The ROIC explained that from February through November 2003, he would receive $23.00 per month, and effective December 1, 2003, he would receive $45.00 per month. In the letter, the ROIC also requested that the veteran provide all income in Australian currency, and VA would adjust for the exchange rates as provided by the Federal Reserve Bank. Thereafter, the ROIC determined that, as a result of the retroactive reduction monthly pension benefits effective February 1, 2003, a debt of $2,170.00 was created.

In determining a veteran's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded. See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272. Whenever there is a change in the maximum annual pension rate, or in the veteran's family income, the monthly rate of pension payable shall be adjusted effective the date of change. See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.273. Recurring income means income which is received or anticipated in equal amounts, and at regular intervals, and which will continue throughout an entire 12-month annualization period. See 38 C.F.R. § 3.271.

Income that is to be excluded from calculation of the veteran's income for pension purposes includes welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts; medical expenses;

- 4 



expenses of last illnesses, burials, and just debts; educational expenses; child's income; Domestic Volunteer Service Act Programs; distribution of funds under 38 U.S.C.A. § 1718; hardship exclusion of child's available income; survivor benefit annuity; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act; Alaska Native Claims Settlement Act; monetary allowance under 38 U.S.C.A. chapter 18 for certain individuals who are children of Vietnam veterans; Victims of Crime Act; and Medicare Prescription Drug Discount Card and Transitional Assistance Program. See 38 C.F.R. § 3.272.

With regard to the veteran's contention that the reduction in his income was miscalculated, 38 C.F.R. § 3.32 provides that, when determining the rates of pensions, income received or expenses paid in a foreign currency shall be converted into U.S. dollar equivalents employing quarterly exchange rates established by the Department of the Treasury.

The veteran has argued that if he tried to change his Australian dollars into U.S. dollars, he would not be able to get the same exchange rate that the RO utilized. As noted above, in calculating exchange rates for pension purposes, VA is bound by the quarterly exchange rates published by the Department of the Treasury. 38 C.F.R. § 3.32. As shown in the September 2005 statement of the case, the RO did rely on the exchange rate from the Department of the Treasury. Therefore, to whatever extent the exchange rate submitted by the veteran slightly differed from the rate used by the RO, the Board finds that the RO applied the proper currency exchange rate to the veteran's income. Furthermore, although the veteran has argued that a monthly exchange rate should have been employed by the ROIC in determining his income, the regulations are very specific in stating the method of calculation to be used by VA in making any exchange rate determinations.

Based upon the above, the Board finds that the veteran's claim must be denied. Where, as here, the law, and not the evidence, is dispositive, the appeal must be terminated or denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

- 5 



ORDER

The reduction in the veteran's non-service-connected pension benefits based upon the legally imposed exchange rate was valid, the claim is denied.


	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

- 6 



